DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Status of Application
	Claims 1-4, 6-15, 17-19, and 21-23, are pending. Claims 5, 16 and 20 have been cancelled. Claims 1-4, 6-15, 17-19, and 21-23, will be examined.  Claims 1, 12, and 17, are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 03/02/2022.

Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 03/02/2022 with respect to claims 1-4, 6-15, 17-19, and 21-23, have been fully considered and are persuasive. Therefore, the Claim Objections, Rejections under 35 USC § 101, and the rejection of claims 1-4, 6-15, 17-19, and 21-23, under 35 U.S.C. § 103 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) TAMRAKAR et al., US 20210129748, and previously disclosed prior art reference(s) GOLSTON, BEN-AIRE, ANDERSON, ZHANG, and SCHALK. The grounds for rejection in view of amended claims are provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9,10, 12-15, 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over GOLSTON et al., US 20180251122, herein further known as Golston, in view of TAMRAKAR et al., US 20210129748, herein further known as Tamrakar,
and further in view of BEN-AIRE, 20030208289, herein further known as Ben-Aire,
 

Regarding claim 1, Golston discloses a computer-implemented method, comprising: receiving, by a computing system (paragraph [0034], electronic device 102, see also at least FIG. 1) comprising one or more computing devices (paragraph [0034], processor), sensor data (paragraph [0033]) from one or more sensors  (paragraph [0039], image sensors) positioned within a cabin of a vehicle (paragraph [0039], inside vehicle), the sensor data (paragraph [0033]) being descriptive of one or more passengers (paragraph [0006], occupants) located within the cabin of the vehicle (paragraph [0006], interior of vehicle); inputting, by the computing system (paragraph [0034], electronic device), the sensor data (paragraph [0033]) to a machine-learned model (paragraph [0010]), the machine-learned model configured to: detect, within the sensor data (paragraph [0006]), the one or more passengers  located within the cabin of the vehicle (paragraph [0006], occupants), and perform a body pose analysis (paragraph [0065]) of the sensor data detected within the sensor data (paragraph [0033]), wherein the body pose analysis (paragraph [0065]) receiving, by the computing system (paragraph [0034], electronic device) as an output (paragraph [0169], output occupant state) of the machine-learned model (paragraph [0010]), data including one or more ride experience events (paragraphs [0027] – [0028]) detected from the sensor data (paragraph [0033]) and one or more ride experience ratings (paragraph [0103]) classifying (paragraph [0072]) each respective detected ride experience event (paragraphs [0027] – [0028]), wherein a ride experience event (paragraphs [0027] – [0028]) is an event that occurred while the passenger is riding (paragraph [0063]) in the vehicle for a vehicle service (paragraph [0027]), and wherein a ride experience rating (paragraph [0103]) is indicative of how favorable an experience of the passenger (paragraph [0063], riding anxiety level) is with the respective ride experience event (paragraphs [0027] – [0028]); determining, by the computing system (paragraph [0034], electronic device) and based on the ride experience rating (paragraph [0103]) for each detected ride experience event (paragraphs [0027] – [0028]), a vehicle control signal (paragraph [0215]) associated with operation of the vehicle (paragraph [0132]); and providing, by the computing system (paragraph [0046], processor), the vehicle control signal (paragraph [0215]) to a vehicle controller of the vehicle (paragraph [0046], vehicle operation manager 120) to modify an operation of the vehicle (paragraph [0066]).
	However, Golston does not explicitly state a model comprising at least one facial expression layer and at least one shared layer, the machine-learned model also being with the at least one facial expression layer and sensor data relative to one or more body parts associated with the one or more passengers and determine, with the at least one facial expression layer, a body connection framework connecting the one or more body parts together, and measuring relative movement of the body connection framework of the passenger.
	The method of Tamrakar teaches model (paragraph [0023], artificial intelligence model) comprising at least one facial expression layer (paragraph [0023], facial expression analysis) and at least one shared layer (claim 1, at least one of observed body language and facial analysis of the driver), the machine-learned model (paragraph [0029], artificial intelligence and/or rule based engine) also being with the at least one facial expression layer (paragraph [0020], facial analysis) and sensor data (paragraph [0020]) relative to one or more body parts (paragraph [0057]) associated with the one or more passengers (paragraph [0020], driver).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including a model comprising at least one facial expression layer and at least one shared layer, the machine-learned model also being with the at least one facial expression layer and sensor data relative to one or more body parts associated with the one or more passengers as taught by Tamrakar.
One would be motivated to modify Golston in view of  Tamrakar for the reasons stated in Tamrakar paragraph [0006], a more robust system utilizing fewer computing cycles to classify a current level of drowsiness of the driver of the vehicle.  Furthermore, the more robust system prompts the driver assistance module to provide one or more positive assistance mechanisms back to the driver to return the driver to be at or above the designated level of drowsiness.
Additionally, the claimed invention is merely a combination of known elements of various methods, apparatuses, and systems for a driver monitoring and response system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Ben-Aire teaches determine, with the at least one facial expression layer (paragraph [0065]), a body connection framework (paragraphs [0016], angular poses of human body parts) connecting the one or more body parts together (paragraphs [0016], connected to one another), and measuring relative movement of the body connection framework of the passenger (paragraphs [0016] – [0017], motions).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including one or more body parts associated with the one or more passengers, determine a body connection framework connecting the one or more body parts together, and measure relative movement of the body connection framework of the passenger as taught by Ben-Aire.
One would be motivated to modify Golston in view of  Ben-Aire for the reasons stated in Ben-Aire paragraph [0007], to classify many different activities and paragraph [0015], recognition of an input human motion as being the most similar to one model human motion out of a collection of model human motion that are stored in a database. 
Additionally, the claimed invention is merely a combination of well-known elements of human movement and human expression recognition methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 2, Golston discloses all elements of claim 1 above.
Golston discloses further a method wherein the machine-learned model (paragraph [0010])  is further configured to implement facial expression analysis (paragraph [0065]) based at least in part on the sensor data (paragraph [0033]).

Regarding claim 3, Golston discloses all elements of claim 2 above.
Golston discloses further a method wherein the sensor data (paragraph [0033]) comprises audio data (paragraph [00128]) from one or more audio sensors (paragraph [0079], microphones) positioned within the cabin of the vehicle (paragraph [0079], within the vehicle); and wherein the machine-learned model (paragraph [0010]) is further configured to implement sound analysis (paragraph [0079], speech recognition and/or natural language processing) of the audio data (paragraph [00128]).

Regarding claim 4, Golston discloses all elements of claim 1 above.
Golston discloses further a method wherein the sensor data comprises image data (paragraph [0040], image data) from one or more image sensors (paragraph [0039], image sensors) positioned within the cabin of the vehicle (paragraph [0039], inside vehicle); and the machine-learned model is further configured to implement facial expression analysis (paragraph [0065]) based at least in part on the image data (paragraph [0040], image data).

Regarding claim 9, Golston discloses all elements of claim 1 above.
Golston discloses further the vehicle control signal (paragraphs [0206] – [0208]) provides data that can be used for adjusting a motion plan of the vehicle based in part on the ride experience data (paragraphs [0080] - [0081]). 
Regarding claim 10, Golston discloses all elements of claim 1 above.
Golston discloses further, the control signal comprises a driving data log signal (paragraph [0038], occupant history, see also at least FIG. 1), wherein the driving data log signal triggers storage of data (paragraph [0060], occupant status data may be stored) associated with a detected ride experience event (paragraphs [0027] – [0028]) that can be used to determine metrics  (paragraphs [0075]) associated with overall passenger experience  (paragraphs [0028] while riding in the vehicle for the vehicle service  (paragraph [0027]).

Regarding claim 12, all limitations have been examined with respect to the methods in claim 1. The system in claim 12 can clearly perform the methods of claim 12. Therefore, claim 12 is rejected under the same rationale as claim 1 above.

Regarding claim 13, Golston discloses all elements of claim 12 above.
Golston discloses further a system comprising one or more audio sensors (paragraph [0079], microphones) positioned within a cabin of the vehicle (paragraph [0079], within the vehicle) and configured to obtain audio data (paragraph [0128]) descriptive of sound associated with the one or more passengers (paragraph [0079]) located within the cabin of the vehicle (paragraph [0079], inside vehicle); and wherein the machine-learned model (paragraph [0010]) has been trained to analyze the audio data (paragraph [0079], speech recognition and/or natural language processing) as part of detecting the ride experience events (paragraphs [0027] – [0028]). 

Regarding claim 14, the system of Golston discloses all elements of claim 12 above.
Golston discloses further a system determining the vehicle control signal (paragraph [0215]) associated with operation of the vehicle (paragraph [0132]) based at least in part on the output (paragraph [0169], output occupant state) of the machine-learned model (paragraph [0010])  comprises determining, based on the ride experience rating (paragraph [0103])  for each detected ride experience event (paragraphs [0027] – [0028]), the vehicle control signal (paragraph [0215]) associated with operation of the vehicle (paragraph [0132]).

Regarding claim 15, the system of Golston discloses all elements of claim 12 above.
Golston discloses further a system wherein: the machine-learned model (paragraph [0010]) is further configured to perform the facial expression analysis for the passenger (paragraph [0176]).

Regarding claim 17, all limitations have been examined with respect to the methods in claim 1. The autonomous vehicle in claim 17 can clearly perform the methods of claim 1. Therefore, claim 17 is rejected under the same rationale as claim 1 above.

Regarding claim 18, all limitations have been examined with respect to the methods in claim 4 and systems in claim 13. The autonomous vehicle in claim 18 can clearly perform the methods of in claim 4 and systems in claim 13. Therefore, claim 18 is rejected under the same rationale as methods in claim 4 and systems in claim 13 above.

Regarding claim 19, all limitations have been examined with respect to the systems in claim 15. The autonomous vehicle in claim 15 can clearly perform with the systems of claim 15. Therefore, claim 19 is rejected under the same rationale as claim 15 above.

Regarding claim 21, Golston discloses all elements of claim 1 above.
	Golston discloses further a method wherein the vehicle service (paragraph [0027]) comprises at least one of a passenger transportation service (paragraph [0027], self-driving ride share vehicle), a delivery service, a courier service, or another type of service.

Regarding claim 23, Golston discloses all elements of claim 12 above including wherein the vehicle control signal (paragraph [0215]) is associated with adjusting a motion of the vehicle based in part on the data (paragraphs [0080] - [0081]) including the ride experience events (paragraphs [0027] – [0028]) and the ride experience ratings (paragraph [0103]).

Claims 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golston, Tamrakar, and Ben-Aire in view of ANDERSON et al., US 20080270019, herein further known as Anderson.

Regarding claim 6, Golston discloses all elements of claim 1 above.
Golston discloses further a method wherein the ride experience rating (Golston, paragraph [0028], overall experience) classifying (Golston, paragraph [0072]) each detected ride experience event (Golston, paragraphs [0027] – [0028]) is selected from a predetermined class (Golston, paragraph [0072], detection model) comprising a good passenger experience rating and a bad passenger experience rating.
However, the method of Golston does not explicitly state a predetermined class comprising a good passenger experience rating and a bad passenger experience rating.
Anderson teaches a method wherein the ride experience rating classifying each detected ride experience event is selected from a predetermined class comprising a good passenger experience rating and a bad passenger experience rating (Anderson, paragraph [0061] RideGrid rating, favorable ratings (i.e. good passenger experience rating) bad ratings (i.e. bad passenger experience rating)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including a predetermined class comprising a good passenger experience rating and a bad passenger experience rating as taught by Anderson.
One would be motivated to modify Golston in view of Anderson for the reasons stated in Anderson paragraph [0004], in order to improve a system that would enable willing drivers and passengers to ride share in a cooperative and efficient manner. Furthermore, utilizing a simple and relatively small database of predetermined class, such as favorable ratings versus bad ratings, reduces the data processing required for the vehicles on-board computer.
Additionally, the claimed invention is merely a combination of well-known elements of human movement and human expression recognition methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 7, Golston discloses all elements of claim 1 above.
Golston discloses further a method wherein the ride experience rating (Golston, paragraph [0103]) classifying (Golston, paragraphs [0072]) each detected ride experience event (Golston, paragraphs [0027] – [0028]) is dynamically (Golston, paragraph [0081]), adjusting driving control) determined on a gradient scale within a range of possible values.
However, the method of Golston does not explicitly state wherein the ride experience rating classifying each detected ride experience event is dynamically determined on a gradient scale within a range (Anderson, paragraph [0061]), using a fixed 1-N scale) of possible values.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including event is dynamically determined on a gradient scale within a range as taught by Anderson.
One would be motivated to modify Golston in view of Anderson for the reasons stated in Anderson paragraph [0004], in order to improve a system that would enable willing drivers and passengers to ride share in a cooperative and efficient manner. Furthermore, utilizing a simple and relatively small database of predetermined class, such as favorable ratings versus bad ratings, reduces the data processing required for the vehicles on-board computer.
Additionally, the claimed invention is merely a combination of well-known elements of human movement and human expression recognition methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golston, Tamrakar and Ben-Aire, in view of ZHANG et al., US 20190122360, herein further known as Zhang.

Regarding claim 8, Golston discloses all elements of claim 1 above including determining facial expressions (Golston, paragraph [0065], and paragraph [0072]) and determining body poses (Golston, paragraph [0065], and paragraph [0072], gait, body motion, posture), as part of determining the data (Golston, paragraph [0065]), including the one or more ride experience events (Golston, paragraphs [0027] – [0028]).
	However, the method of Golston does not explicitly state wherein the machine-learned model comprises a plurality of shared layers that are used at least in part for both determining facial expressions and determining body pose as part of determining ride experience events.
Zhang teaches a method wherein the machine-learned model comprises a plurality of shared layers that are used (paragraph [0020], AI framework can perform machine learning (e.g., deep learning), AI framework can comprise shared convolutional layers (i.e. plurality of shared layers)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including machine-learned model comprising a plurality of shared layers as taught by Anderson.
One would be motivated to modify Golston in view of Zhang for the reasons stated in Zhang paragraph [0002], in order to improve accuracy and/or efficiency of a classification and/or an analysis of digital images over conventional artificial techniques which are generally difficult to achieve and reduce the labor-intensive processes of conventional artificial techniques for classification and/or analysis of digital images.
Additionally, the claimed invention is merely a combination of well-known elements of human movement and human expression recognition methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 22, Golston discloses all elements of claim 1 above including a machine-learned model (paragraph [0010]).
	However, the method of Golston does not explicitly state wherein the machine-learned model comprises one or more layers.
Zhang teaches a method wherein the machine-learned model comprises a plurality of shared layers that are used (paragraph [0020], AI framework can perform machine learning (e.g., deep learning), AI framework can comprise shared convolutional layers (i.e. plurality of shared layers)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including machine-learned model comprising a plurality of shared layers as taught by Anderson.
One would be motivated to modify Golston in view of Zhang for the reasons stated in Zhang paragraph [0002], in order to improve accuracy and/or efficiency of a classification and/or an analysis of digital images over conventional artificial techniques which are generally difficult to achieve and reduce the labor-intensive processes of conventional artificial techniques for classification and/or analysis of digital images.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golston, Tamrakar and Ben-Aire, in view of SCHALK et al., US 20120253823, herein further known as Schalk.

Regarding claim 11, Golston discloses all elements of claim 1 above.
However, the method of Golston  does not explicitly state wherein the control signal comprises an assistance signal, wherein the assistance signal includes a request to initiate two-way conversation with the vehicle for use in a determination of subsequent assistance steps.
Schalk teaches a method wherein the control signal comprises an assistance signal (paragraph [0019]), wherein the assistance signal (paragraph [0041]) includes a request to initiate two-way conversation with the vehicle (paragraph [0023], automated dialog is continued with the person) for use in a determination of subsequent assistance steps (paragraph [0018], subsequent user interface steps (i.e. subsequent assistance steps) vehicle driver hears audio prompts and responds with speech to complete a task).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including the control signal comprises an assistance signal, wherein the assistance signal includes a request to initiate two-way conversation with the vehicle for use in a determination of subsequent assistance steps as taught by Schalk.
One would be motivated to modify Golston in view of Schalk for the reasons stated in Schalk Abstract, in order to minimize the frequency of the driver's visual and mechanical interactions with the interface, thereby eliminating unsafe distractions during driving conditions.  	Additionally, the claimed invention is merely a combination of well-known elements of vehicle control, and vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Therefore, from the teaching of Schalk it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Golston to include a trip assistance signal, wherein the trip assistance signal includes a request to initiate two-way conversation with the vehicle for use in a determination of subsequent assistance steps in order to minimize the frequency of the driver's visual and mechanical interactions with the interface, thereby eliminating unsafe distractions during driving conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669